Citation Nr: 0831917	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim service connection for a left shoulder 
disability.

3.  Entitlement to service connection for right hand 
numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2004 and September 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an April 2005 letter, the veteran's representative noted 
that the veteran sought to appeal the issues of cervical 
spine with myofascial pain and bilateral parasthesia to the 
upper extremities.  The RO adjudicated a claim for right hand 
numbness only.  As it is unclear whether the veteran wishes 
to make a claim for entitlement to service connection for 
left arm parasthesia, the matter is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for right hand 
numbness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for a cervical spine 
condition and a bilateral shoulder condition were denied by a 
December 2001 rating decision that was not appealed.

2.  Evidence submitted subsequent to the December 2001 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for a 
cervical spine disability.

3.  Evidence submitted subsequent to the December 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
shoulder disability.

4.  The veteran's cervical spine disorders are not related to 
active service.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision which denied claims for 
service connection for a cervical spine condition and a 
bilateral shoulder condition is final. 38 U.S.C. § 7105(c); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted since the 
December 2001 rating decision, and the claim of entitlement 
to service connection for a cervical spine disability is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2007).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a left 
shoulder disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2007).

4.  A cervical spine disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

Letters dated in June 2003, November 2003, May 2004 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also advised him that 
he was previously denied service-connected compensation for 
cervical spine and bilateral shoulder disabilities and that 
new and material evidence was needed to reopen those claims.  
In addition, the May 2004 letter advised the veteran of why 
his claims were denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in August 2004. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in December 2001, the RO denied the 
veteran's claims for service connection for a cervical spine 
condition and a bilateral shoulder condition.  The veteran 
did not perfect his appeal with respect to this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).  
Thus, the December 2001 decision is final.  

The veteran's application to reopen his claim of service 
connection for a cervical spine disability was received in 
May 2003.  The veteran's application to reopen his claim of 
service connection for a left shoulder disability was 
received in October 2003.  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  As the veteran 
filed his claims after this date, the new version (cited 
below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2004 rating decision, the 
RO appears to have reopened the veteran's claim of service 
connection for a left shoulder disability, recharacterized 
the issue as service connection for left shoulder arthritis, 
adjudicated it under a secondary service connection theory of 
entitlement, and denied the claim on the merits.  By a 
September 2004 rating decision, the RO reopened the veteran's 
claim of entitlement to service connection for a cervical 
spine condition but denied the claim on the merits.  

On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Service connection was denied in December 2001 because 
although service medical records showed cervical spine and 
shoulder complaints in service, the conditions were shown to 
be acute and resolved in service.  The RO also noted at the 
opinion of Dr. Moser dated in 1999 was based on a history 
related by the veteran and that more recent evidence showed 
that the veteran reported that his neck and shoulder pain was 
due to an injury around 1999 and several periods of reinjury 
while working at the post office and that lifting and 
carrying his mailbag aggravated his injuries. 

Based on the grounds stated for the denial of service 
connection for a cervical spine disability and a shoulder 
disability in the December 2001 rating decision, new and 
material evidence would consist of evidence relating the 
current cervical spine and left shoulder disorders to the 
veteran's active service.  In this regard, additional 
evidence received since the December 2001 rating decision 
includes medical records from Air National Guard, various VA 
medical records, private medical records, VA examination 
report, personal hearing testimony, and written statements 
from the veteran.

In regard to the evidence submitted since the December 2001 
rating decision, the Board finds that a January 2004 letter 
from Dr. J.K.L., relating the veteran's current degenerative 
cervical spine disease to his active service, is neither 
cumulative nor redundant. Further, the new evidence relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  Thus, the veteran's claim of entitlement to service 
connection for a cervical spine disability is reopened.

However, the Board finds that with respect to the veteran's 
claim for a left shoulder disability, the new evidence does 
not relate the veteran's left shoulder pain to the veteran's 
active service or to service-connected disability.  Thus, the 
new evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the veteran's claim of entitlement to service connection for 
a left shoulder disability is not reopened.

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of chronic cervical disability is 
factually shown during service.  The Board concludes it was 
not.  

The veteran's service medical records indicate that on March 
15, 1987, the veteran presented with three days history of 
neck pain on the right side without history of injury.  
Assessment was myalgia.  On September 14, 1989, the veteran 
presented with complaints of pain in right side of neck with 
decreased range of motion and pain all planes.  History of 
same complaints in March 1987 was noted.  Assessment was 
somatic dysfunction.  On February 23, 1990, the veteran 
presented with complaints of right shoulder and neck pain 
with no history of trauma and difficulty moving neck for 
three day duration.  Assessment was muscle spasm.  X-rays 
done on June 4, 1990 of the cervical spine were normal.  On 
December 5, 1993, the veteran presented with complaints of 
neck, chest and left arm pain for two weeks duration.  
Assessment was musculoskeletal pain.  On December 14, 1993, 
the veteran presented for follow up for neck and shoulder 
stiffness.  The veteran reported that he felt better.  
Assessment was muscle spasm resolving.  On January 24, 1995, 
the veteran presented will complaints of pulled muscle in 
neck.  Assessment was cervical strain.      

The Board cannot conclude a "chronic" condition was 
incurred during service.  Treatment in service for cervical 
spine pain cannot be considered a chronic disorder without 
some indication that a chronic disorder exists.  In addition, 
the veteran's neck was evaluated as normal in February 1987, 
December 1988, June 1990, August 1991, January 1992, and 
January 1994.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
arthritis of the neck in the record was not until 2001, six 
years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between date of 
discharge and 1999, the first indication of post-service 
cervical symptomatology, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  Through the years, the 
veteran's cervical spine has been diagnosed with spondylosis 
and bulging disk at C5-6, and C6-7, osteoarthritis, and 
degenerative disc disease. 

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

In a January 2004 letter, Dr. J.K.L., states that it can be 
determined from the veteran's military records that he 
presented with complaints of neck pain/stiffness/nodularity 
as early as 1987 and that despite multiple presentations 
military clinics for complaints of radiating neck pain, 
typically the examination documented includes only his range 
of motion and tenderness to palpation.  Dr. J.K.L. states 
that the typical examination performed did not include an 
appropriate examination for radicular signs.  In addition, 
Dr. J.K.L. states that as early as June 4, 1990, the veteran 
was presenting to clinic with complaints of numbness in his 
right hand but no notation was made of Spurling test being 
performed and no notation was made of upper body strength 
examination being performed.  Dr. J.K.L. stated that the 
veteran's military records were remarkable for clear 
historical evidence of signs and symptoms consistent with new 
onset of cervical radiculopathy during his active duty and 
the lack of any single occasion on which a complete 
neuromuscular examination pertinent to his presenting 
complaint was performed.  Dr. J.K.L. opined that the veteran 
had definite onset of degenerative cervical spine disease 
(and possibly cervical disc herniation) occurring during and 
arising out of the course of his military occupation and that 
the treating providers knew or should have known the 
likelihood of such and failed to appropriately evaluate for 
it.

The veteran was afforded a VA examination in August 2004.  
The VA examiner, Dr. K.M., stated, "Although the [veteran] 
presents on multiple occasions beginning early in his active 
duty complaining of muscle strain of the cervical spine, I 
could find no evidence of traumatic injury to his neck that 
would lead to degenerative disc of the cervical spine.  Also, 
in review of records, there is a cervical spine x-ray 
obtained on June 4, 1990 which is normal.  In reviewing the 
records, [the veteran] does have a history of injury while 
working for the postal office of his cervical spine.  It is 
this examiner's opinion that it is less likely that his 
cervical spine findings are related to active duty.  The 
reports of active duty appear to all be muscular related and 
resolved with treatment.  It is this examiner's opinion that 
degenerative cervical spine disease due to trauma more likely 
occurred after his discharge."

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
cervical spine disability is related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the treating 
physician's favorable medical opinions.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  

The treating physician's opinion unfortunately fails to 
mention the relevant post-service medical records on file 
which document a work-related neck injury sometime in the 
late 1990s.  

In fact, the claims file is replete with reports indicating 
that the veteran injured his neck while at work with the 
postal service.  Dr. J.K.L., himself, wrote in April 2003 
that the veteran injured his neck sometime in 1998.  A 
September 2001 private medical record noted that the veteran 
had had intermittent neck pain ever since his work-related 
injury, that the last nine months the veteran had had 
progressive worsening neck pain going down into the left arm 
and in the intrascapular region, that the symptoms had been 
aggravated lifting and carrying his mailbag, and that he had 
had several periods of reinjuring his neck while at work.  A 
U.S. Department of Labor, Office of Workers' Compensation 
Programs, Duty Status Report form completed by Dr. T.J.M. in 
February 2002 indicates that the date of injury was August 
28, 2001 and that the veteran was hurt on the job four years 
prior with intermittent neck pain worsening at times.  
Clinical findings were cervical spondylosis and bulging disc 
C5, C6, C7.  A letter dated in November 2005 from R.A.W. 
notes that the veteran had a diagnosis of cervical 
degenerative disc disease as a result of a work-related 
injury he sustained on August 29, 2001.  

In comparison, post-service injuries were considered by the 
VA examiner, and the VA examiner's opinion was rendered only 
after review of the claims file and physical examination of 
the veteran.

Thus, the Board finds that the VA examiner's August 2004 
reasoned medical opinion is accordingly more probative than 
the opinion of Dr. J.K.L., the veteran's private treating 
physician.  The Board also finds that evidence of a work-
related neck injury in the late 1990s, along with the absence 
of evidence of treatment since leaving active duty service in 
1995 and prior 1999, suggests that the veteran's current 
cervical spine problems were not incurred in or aggravated by 
military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.    


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for a cervical 
spine disability is granted.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a left 
shoulder disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

With respect to the issue of entitlement to service 
connection for right hand numbness which was denied in the 
September 14, 2004 rating decision, the Board notes that a 
Notice of Disagreement with respect to this issue was 
received by the RO in November 2004.  The RO must now issue a 
Statement of the Case (SOC) and provide the veteran an 
opportunity to perfect his appeal as to this issue.  
Therefore, the appropriate Board action is to remand the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the VCAA, the veteran and his 
representative should be provided a 
Statement of the Case as to the issue of 
entitlement to service connection for 
right hand numbness.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


